                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 4:09-CR-75-D


UNITED STATES OF AMERICA                       )
                                               )
                   v.                          )              ORDER
                                               )
JEFFREY LEE MCCOTTER,                          )
                                               )
                          Defendant.           )


       On May 8, 2019, Jeffrey Lee McCotter ("McCotter'' or "defendant") moved. prose for a

sentence reduction under the First Step Act ("First Step Act''), Pub. L. No. 115-391, § 404, 132 Stat.

5194, 5222 (2018) [D.E. 283]. On February 25, 2021, through counsel, Mccotter supplemented his

motion and filed a memorandum and documents in support [D.E. 291, 291-1-291-10]. On March

17, 2021, the government responded in opposition [D.E. 293]. On March 18, 2021, McCotterreplied

[D.E. 294], moved for compassionate release [D.E. 302], and filed documents in support of his

motion for compassionate release [D.E. 302-1-302-9, 303-1]. On May 27, 2021, the government

responded in opposition to McCotter's motion for compassionate release [D.E. 309]. On June 3,

2021, McCotter replied [D.E. 310]. As explained below, the court denies McCotter's motion for

reduction of sentence and motion for compassionate release.

                                                   I.

       On May 17,2010, McCotterpleaded guilty to conspiracy to distribute and possess with.intent

to distribute more than 5 kilograms of cocaine and more than SO grams of cocaine base (crack).

See [D.E. 105, 106]. On April 4, 2011, the court held McCotter's sentencing hearing and adopted

the uncontested facts as set forth in the Presentence Investigation Report ("PSR"). See [D.E. 149,




           Case 4:09-cr-00075-D Document 315 Filed 06/09/21 Page 1 of 12
275]; Sent. Tr. [D.E. 161] 6.     After resolving McCotter's objections, the court determined

McCotter's total offense level to be 42, his criminal history category to be VI, and his advisory

guideline range to be 360 months' to life imprisonment. See Sent. Tr. [D.E. 161] 6--52. After

thoroughly considering all relevant factors under 18 U .S.C. § 3553(a), the court sentenced McCotter

to480months' imprisonment. See id. 56-62. McCotterappealed. See [D.E. 150]. OnOctober4,

2011, the United States Court of Appeals for the Fourth Circuit dismissed McCotter's appeal.

See [D.E. 165]. On June 11, 2013, the court reduced McCotter's sentence to 360 months'

imprisonment.

       On June 9, 2014, Mccotter moved to vacate, set aside, or correct his sentence. See [D.E.

191]. On July 22, 2014, the government moved to dismiss McCotter's section 2255 motion.

See [D.E. 202]. On October 10, 2014, McCotter responded in opposition. See [D.E. 214]. On

January 26, 2015, the court granted the government's motion to dismiss, dismissed McCotter's

section 2255 motion, and denied a certificate of appealability. See [D.E. 219]. Mccotter appealed.

See [D.E. 221]. On July 27, 2015, the Fourth Circuit dismissed McCotter's appeal. See United

States v. Mccotter, 610 F. App'x 301, 301 (4th Cir. 2015) (per curiam) (unpublished).

       On August 6, 2015, Mccotter again moved to vacate, set aside, or correct his sentence under

28 U.S.C. § 2255. See [D.E. 229]. On August 19, 2015, the court dismissed McCotter's second

section 2255 motion as successive and denied a certificate of appealability. See [D.E. 233].
                           \


Mccotter did not appeal.

       On June 23, 2016, McCotter filed a third motion to vacate, set aside, or correct his sentence

under 28 U.S.C. § 2255. See [D.E. 252]. On August 19, 2016, the court stayed McCottel'.'s section

2255 proceeding. See [D.E. 257]. On June 22, 2017, the court lifted its stay, dismissed Mccotter' s

section 2255 motion, and denied a certificate of appealability. See [D.E. 264]. On June 26 and

                                                 2

          Case 4:09-cr-00075-D Document 315 Filed 06/09/21 Page 2 of 12
October 11, 2017, Mccotter moved to supplement his third-section 2255 motion. See [D.E. 266,

267]. On December 12, 2017, the government responded.' See [D.E. 269]. On March 5, 2018,

Mccotter replied to the government's response. See [D.E. 271]. On April 11, 2018, the court

granted Mccotter' s motions to supplement, reaffirmed its order dismissing Mccotter' s third section

2255 motion, and denied a certificate of appealability. See [D.E. 272]. Mccotter appealed.

See [D.E. 273]. On October 23, 2Ql 8, the Fourth Circuit dismissed McCotter's appeal. See United

States v. Mccotter, 740 F. App'x 307,307 (4th Cir. 2018) (per curiam) (unpublished).

                                                II.

       Mccotter moves for sentence reduction under section 404 of the First Step Act. On August

3, 2010, Congress enacted the Fair Sentencing Act of2010 ("Fair Sentencing Act''), Pub. L. No. 111-

220, 124 Stat. 2371, 2372 (codified as amended at 21 U.S.C. § 801, et~- Section 2 of the Fair

Sentencing Act reduced statutory penalties by increasing the drug quantities necessary to trigger

certain statutory minimums and maximums. For example, the amount of cocaine base (crack)

necessary to trigger a 5 to 40 year sentence increased from 5 to 28 grams. Likewise, the amount of

cocaine base (crack) necessary to trigger a 10 year to life sentence increased from 50 grams to 280

grams. See id.§ 2, 124 Stat. at 2372.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. The First Step Act ~es the Fair Sentencing Act's reductions in mandatory minimum

sentences apply retroactively to defendants who committed their "covered offense" of conviction

before August 3, 2010. See id. § 404(a), 132 Stat. at 5222. Section 404(a) defines "covered offense"

as "a violation of a Federal criminal statute, the statutory penalties for which were modified by

section 2 or 3 ofthe Fair Sentencing Act ... that was committed before August 3, 2010." Id. Under

the First Step Act, a "court that imposed a sentence for a covered offense may ... impose a reduced

                                                 3

          Case 4:09-cr-00075-D Document 315 Filed 06/09/21 Page 3 of 12
sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 ... were in effect at the time the

covered offense was ~mmitted." Id. § 404(b), 132 Stat. at 5222. A court that modi.fies a sentence

under the First Step Act does so under 18 U.S.C. § 3582(c)(l)(B), which allows a court to ''modify

an imposed term ofimprisonment to the extent otherwise expressly permitted by statute." 18 U.S.C.

§ 3582(c)(l)(B); see UnitedStatesv. Lancaster, 997F.3d 171, 174-76 (4th Cir. 2021); United States

v. Collingtolb 995 F.3d 347,353 (4th Cir. 2021); United States v. Woodson, 962 F.3d 812, 815-17

(4th Cir. 2020); United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United States v.

Wirsing. 943 F.3d 175, 183 (4th Cir. 2019); United States v. Alexander, 951 F.3d 706, 708 (6th Cir.

2019). If a defendant qualifies, courts may consider a motion for a reduced sentence only if the

defendant did not previously receive a reduction pursuant to the Fair Sentencing Act and did not

have a motion under the First Step Act denied "after a complete review ofthe motion on the merits."

First Step Act§ 404(c), 132 Stat. at 5222.

       Under the First Step Act, the district court adjusts the sentencing guideline calculations "as

if the current lower drug offense sentences were in effect at the time of the commission of the

offense." United States v. Curry, 792 F. App'x 267, 268 (4th Cir. 2020) (per curiam) (unpublished)

(quotation omitted); see Lancaster, 997F.3dat 174-76; comngton, 995 F.3dat357; Chambers, 956

F.3d at 671-72.· ''Nothing in ... section [404(c) ofthe First Step Act]," however, "shall be construed

to require a court to reduce any sentence pursuant to this section." First Step Act § 404(c), 132 Stat.

at 5222; see, e.g.. Co1Hngton, 995 F.3d at 357-58; United States v. Gravatt, 953 F.3d 258,261 (4th

Cir. 2020); Wirsing. 943 F.3d at 184-86; United States v. Barnes, No. 3:94cr80 (DJN), 2020 WL

1281235, at *3 (E.D. Va. Mar. 17, 2020) (unpublished); United States v. La~ No. l:02CR00011-

012, 2019 WL 2550327, at *1-4 (W.D. Va. June 20, 2019) (unpublished); but cf. Collington, 995



                                                  4

           Case 4:09-cr-00075-D Document 315 Filed 06/09/21 Page 4 of 12
F.3d at 356-58 (district court must reduce sentence to comply with any new statutory maximum

sentence).

       Mccotter' s May 2010 conviction for conspiracy to distribute and possess with intent to

distribute more than 5 kilograms of cocaine and more than 50 grams of cocaine base (crack) is a

covered offense under section 404(a) of the First Step Act because this conviction is an offense

whose statutory penalties were modified by the Fair Sentencing Act that was committed before

August 3, 2010. See First Step Act§ 404(a), 132 Stat. at 5222; United States v. McDonald, 986 F.3d

402,404 (4th Cir. 2021) ("The First Step Act applies to any defendant who was convicted of an

offense whose statutory penalties were modified by section 2 or 3 ofthe Fair Sentencing Act of2010
                                                     I
that was committed before August 3, 2010.") (quotation omitted). Thus, Mccotter is eligible for

sentence reduction.

       Although McCotter's total offense level dropped from 42 to 40, McCotter's advisory

guideline range is unchanged. See [D.E. 295]. The court has completely reviewed the entire record,

the parties' arguments, the advisory gui4eline range, and all relevant factors under 18 U.S.C. §

3553(a). See Chavez-Mesa v. United States, 138 S. Ct. 1959, 1966-68 (2018); Collington,, 995 F.3d

at360; Chambers, 956F.3dat671-75; United Statesv. May. 783 F.App'x309, 310 (4th Cir. 2019)

(per curiam) (unpublished). As for McCotter's offense conduct, McCotter engaged in prolonged,

serious drug dealing between 1998 and 2009. Mccotter was an organizer and leader in a drug

trafficking conspiracy and distributed extremely large quantities ofcocaine and cocaine base (crack)

in the Eastern District of North Carolina. See Sentencing Tr. [D.E. 161] 6-53. Mccotter also

possessed multiple firearms while trafficking drugs. See id.

       McCotter is a violent recidivist with convictions for reckless driving to endanger, failure to

heed light or siren, speed to elude arrest, unauthorized use of a motor vehicle, assault inflicting

                                                 5

             Case 4:09-cr-00075-D Document 315 Filed 06/09/21 Page 5 of 12
serious injury, flee/elude arrest with a motor vehicle (two counts), assault with a deadly weapon,

possession of a :firearm by a felon, possession of cocaine, driving while license revoked (nine

counts), possess marijuana up to ½ ounce (two counts), breaking or entering, injury to real property,

possession of cocaine (two counts), assault on a female (two counts), injury to personal property,

assault on a child under 12, simple assault, and communicating threats. See PSR [D.E. 275] ft

26--54. Mccotter also has performed poorly on supervision. See id. ft 26, 37, 41-42, 44. Although

Mccotter has taken some positive steps while incarcerated on his federal sentence, he has sustained

infractions for disruptive conduct-hi~ refusing to work/program assignment (two infractions),

phone abuse-disrupt monitoring, refusing to obey an order, and being absent from assignment. See

[D.E. 295]; [D.E. 291-6]; cf. Pcm,per v. United States, 562 U.S. 476, 480-81 (2011); United States

v.   Him 997F.3d 181, 185-86 (4th Cir. 2021); McDonald, 986F.3dat412; United Statesv. Mm,
916F.3d389, 398 (4th Cir. 2019). InlightofMcCotter's serious criminal conduct, abysmal criminal

record, poor performance on supervision, misconduct while incarcerated, the need to promote respect

for the law, the need to deter others, the need to protect society, and the need to incapacitate.

Mccotter, the court declines to reduce McCotter' s sentence. See, e.g., 18 U.S.C. § 3553(a); Chavez-

Mesa, 138 S. Ct. at 1966--68;   Him 997 F.3d at 185-86; Lancaster, 997 F.3d at 176; Collington, 995
F.3d at 360; Chambers, 956 F.3d at 671-75; Barnes, 2020 WL 1281235, at *3; Latten, 2019 WL

2550327, at *1-4.

         In reaching this decision, the court has consid~ed the entire record, McCotter' s arguments,

and the section 3553(a) factors. However, even if the court miscalculated the advisory guideline

range, it still would not reduce McCotter' s sentence in light of the entire record and the section

3553(a) factors. See 18 U.S.C. § 3553(a); United States v. Gomez-Jimenez, 750 F.3d 370, 382-86

(4th Cir. 2014); United States v. Hargrove, 701 F.3d 156, 161--65 (4th Cir. 2012).

                                                  6

            Case 4:09-cr-00075-D Document 315 Filed 06/09/21 Page 6 of 12
                                                 m.
       Mccotter seeks compassionate release under section 603 of the First Step Act. See [D.E.

302]. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all adminiim-ative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility,whicheverisearlier." 18U.S.C.§3582(c)(l)(A).

       After a defendant meets the exhaustion~requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a)and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. S~tion lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another



                                                  7

           Case 4:09-cr-00075-D Document 315 Filed 06/09/21 Page 7 of 12
extraordinary and compelling reason. See U.S.S.G. § 1B1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § 1B1.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           oflife expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (DI) experiencing deteriorating physical or mental health because
                                  of the aging process,

                             that substantially diminishes the ability of the defendant to
                             provide self-care within the environment ofa correctional facility
                             and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                     is experiencing a serious deterioration in physical or mental health
                     because ofthe aging process; and (iii) has served at least 10 years or 75
                     percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                      (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                      (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                                                    8

            Case 4:09-cr-00075-D Document 315 Filed 06/09/21 Page 8 of 12
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencingtowarrantareductionintheterm.ofimprisonment." U.S.S.G. § 1B1.13 cmt. n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § 1B1.13 to account for the First Step Act. Accordingly, section 1B1.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A). See, e.g., High. 997 F.3d at 185-86; United States v. Kibble, 992 F.3d 326, 330-31

(4th Cir. 2021); United States v. McCoy. 981 F.3d 271, 280-84 (4th Cir. 2020). Rather, "[section]

 1B1.13 only applies when a request for compassionate release is made upon motion of the Director

of the [BOP]." Kibble, 992 F.3d at 330-31. Nevertheless, section lBl.13 provides informative

policy when assessing an inmate's motion, but a court independently determines whether

"extraordinary and compelling reasons" warrant a sentence reduction under 18 U.S.C. §

3582(c)(l)(A)(i). See High. 997 F.3d at 185-86; McCoy. 981 F.3d at 284. In doing so, the court

consults not only U.S.S.G. § 1B1.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section

3553(a) factors. See, e.g., McCoy, 981 F.3d at 280-84; United States v. Jones, 980 F.3d 1098,


               (D) Other Reasons.-As determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

                                                 9

           Case 4:09-cr-00075-D Document 315 Filed 06/09/21 Page 9 of 12
1101--03 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 118~1 (7th Cir. 2020); United

States v. Ruffin, 978 F.3d 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228,

237-38 (2dCir. 2020); UnitedStatesv. Clark,No.1:09cr336-l,2020 WL 1874140, at *2(M.D.N.C.

Apr. 15, 2020) (unpublished).

       McCottercontends that he requested compassionate release from the warden on February 23,

2021, which the warden denied on March 2, 2021. See [D.E. 302] 2. The government has not

invoked section 3582's exhaustion requirement. Cf [D.E. 306]; United States v. Alam, 960 F.3d

831, 833-34 (6th Cir. 2020).2 The court assumes without deciding that Mccotter exhausted his

admini~tive remedies and addresses McCotter's claim on the merits.

       Mccotter seeks compassionate release pursuant to section 3582(c)(l)(A). In support ofhis

request, Mccotter cites the COVID-19 pandemic, his bout with and recovery from COVID-19, his

age (41 ), and his medical conditions, including asthma, allergic rhinitis, and his history of alcohol

abuse and smoking. See [D.E. 302] 2-4. McCotter also cites the conditions at FCI Butner, his

rehabilitation efforts, that he has served more than 45 percent of his sentence, and his release plan.

See id. at 5-9.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Mccotter states that

he has asthma, allergic rhinitis, and his history of alcohol abuse and smoking, he has not

demonstrated that he is not going to recover from these conditions or that they cannot be treated


       2
          The Fourth Circuit has not addressed whether section 3582' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See A 1am, 960 F.3d at 833-34.

                                                 10

           Case 4:09-cr-00075-D Document 315 Filed 06/09/21 Page 10 of 12
 while Mccotter serves his sentence. Moreover, Mccotter has received both doses of the Pfizer

 vaccine. See [D.E. 307]. Mccotter argues that the vaccine may not lower his medical risks, but the

 court rejects his argument as meritless. Cf. [D.E. 302] 4 n.2. Accordingly, reducing McCotter's

 sentence is not consistent with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

         As for the "other reasons" policy statement, the court assumes without deciding that the

 COVID-19 pandemic, McCotter's age, his medical conditions, his rehabilitation efforts, the

 conditions at FCI Butner, that he has served over 45 percent of his sentence, and his release plan are

 extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Raia, 954
                                                                                             i
 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that

 it may spread to a particular prison alone cannot independently justify compassionate release,

 especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

 virus's SJ>!ead."). Even so, as discussed at length, the section 3553(a) factors strongly counsel

 against reducing Mccotter' s sentence. See High, 997 F.3d at 187-91; Kibble, 992 F.3d at 331-32;

 United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at

 *3-8.

         The court has considered McCotter's bout with and recoveey from COVID-19, his age, his

· medical conditions, his rehabilitation efforts, that he has served over 45 percent of his sentence, and

 his release plan. Cf. Pe,ru,er, 562 U.S. at 480-81; High, 997 F.3d at 187-91; United States v.

 McDonald, 986 F.3d 402, 412 (4th Cir. 2021); Martin, 916 F.3d at 398. Having considered the

 entire record, the steps that the BOP has taken to address COVID-19, the section 3553(a) factors,

 McCotter's arguments, the government's persuasive response, and the need to punish Mccotter for

 his serious criminal behavior, to incapacitate McCotter, to promote respect for the law, to deter

 others, and to protect society, the court declines to grant Mccotter' s motion for compassionate

                                                    11

            Case 4:09-cr-00075-D Document 315 Filed 06/09/21 Page 11 of 12
release. See, e.g.• Chavez-Meza v. United States, 138 S. Ct. 19S9, 1966--68 (2018); High, 997 F.3d

at 187-91; Ruffin, 978 F.3d at 1008--09; Chambliss, 948 F.3d at 693-94; United States v. Hill, No.

4:13-CR-28-BR, 2020 WL 205S1S, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished), afrd, 809 F.

App'x 161 (4th Cir. 2020) (per curiam.) (unpublished).

                                               IV.

       In sum, the court DENIES McCotter's motion for reduction of sentence [D.E. 283] and

motion for compassionate release [D.E. 302].

       SO ORDERED. This _j_ day of June 2021.

                                                         ~S C.bDEVER
                                                         j
                                                                .. v!:dIll
                                                         United States District Judge




                                                12

          Case 4:09-cr-00075-D Document 315 Filed 06/09/21 Page 12 of 12
